Citation Nr: 1747788	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1966 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2015, the Board denied the Veteran's service connection claim for a low back disability, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2016 memorandum decision, the Court vacated the Board's April 2015 decision and remanded the claim for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, which he asserts was caused by an April 1968 blast injury, for which he received a Purple Heart.  The Board previously denied the Veteran's claim based on a finding that arthritis    of the lumbosacral spine was not shown until many years after service and that the most probative evidence demonstrated that a current low back disability was not related to service.  In so finding, the Board relied, in large part, on a May 1970 VA examination report, including x-rays of the dorsal and lumbar spine which showed no bone or joint abnormality or opaque foreign bodies.  

In vacating the Board's April 2015 decision, the Court held that the Board erred in failing to consider whether the Veteran is entitled to service connection for arthritis on a continuity of symptomatology theory under 38 C.F.R. § 3.303(b).  See 38 CR 3.303(b) (2016) ("With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, in an April 2016 brief submitted to the Court, the Veteran's appellate attorney argued that the Board made an impermissible medical finding by relying on the May 1970 VA examination report, as it was not discussed by either of the VA examiners who rendered opinions in this case.  The Veteran's attorney specifically took issue with the Board's conclusion that an old compression   fracture noted in May 1985 must have occurred sometime after the May 1970      VA examination because it was not found on x-rays taken at that time.

In light of the Court's decision and the arguments advanced by the Veteran's appellate attorney, the Board finds that a remand is necessary in order to obtain a supplemental opinion which addresses the May 1970 VA examination report and the question of whether there were sufficient manifestations of arthritis present to identify the disorder during service or within one year of service to permit service connection on a continuity of symptomatology theory.  See 38 C.F.R. § 3.303(b) ("This rule does not mean that any manifestation of joint pain . . . in service will permit service connection of arthritis . . . first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.").   

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician for review.  If another examination is deemed necessary to respond the questions, one should be scheduled.  

After a review of the claims file, the physician should respond to the following questions.  The examiner's opinion must reflect consideration of the May 1970 VA examination report; X-rays of the dorsal and lumbar spine taken during the May 1970 VA examination interpreted   at that time as showing no bone or joint abnormality or opaque foreign bodies; and the May 1985 Medical Report of Industrial Accident indicating that x-rays of the lumbosacral spine showed an old compression fracture     of L1 with lipping and osteophyte formation.  

a.)  Is at least as likely as not (50 percent or higher probability) that there were sufficient manifestations of arthritis of the lumbosacral spine present to identify the disorder during the Veteran's active duty service or within one year following service?  Please explain why or why not.

b.)  Is at least as likely as not (50 percent or higher probability) that any current low back disability was incurred in or caused by service,     to include the April 1968 blast injury?  Please explain why or why not, to include explaining why the Veteran's current back disability is not            a delayed reaction to the in-service trauma.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection for a low back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the
case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




